Citation Nr: 0712138	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-01 554	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

The Board denied the claim on appeal in a March 2006 
decision.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an October 2006 Joint Motion for Court Remand (Joint 
Motion), the Court remanded the veteran's appeal to the 
Board.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in October 2006, finding that VA failed to provide 
adequate reasons and bases in its March 2006 decision.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  

Therefore, the Board finds that its decision of March 3, 
2006, failed to provide the veteran due process under the 
law.  Accordingly, in order to prevent prejudice to the 
veteran, the March 2006 decision of the Board must be vacated 
in its entirety, and a new decision will be entered as if the 
March 2006 decision by the Board had never been issued.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


